Citation Nr: 1603067	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, as due to exposure to herbicides.

2.  Entitlement to service connection for heart disease, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Decision Review Officer hearing at the RO in June 2013 and at a Board hearing conducted by the undersigned Acting Veterans Law Judge in March 2014.  Hearing transcripts have been associated with the claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran served in Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

2.  Competent medical evidence of record indicates that the Veteran has a current diagnosis of diabetes mellitus.

3.  Competent medical evidence of record indicates that the Veteran has a current diagnosis of heart disease, most recently diagnosed as coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is entitled to the presumption of exposure to herbicides due to service in the Republic of Vietnam.  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Service connection will be granted when the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran has been exposed to herbicides, certain diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the veteran's service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), (d)(1), 3.309(e).  Diseases associated with herbicide exposure include Type II diabetes mellitus and ischemic heart disease.  38 C.F.R. § 3.309(e).  Ischemic heart disease includes, among other diagnoses, myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and coronary bypass surgery.  Id.

The record contains extensive records documenting the Veteran's current diagnoses pertaining to diabetes mellitus and heart disease.  The record shows that he has been receiving regular treatment for diabetes mellitus since at least 1996.  In June 1996 he was diagnosed with coronary artery disease and angina and underwent a heart bypass.  His most recent records from 2012 show a continued diagnosis of coronary artery disease that is regularly monitored.

This case, therefore, hinges on the question of whether the Veteran has the requisite service in the Republic of Vietnam in order to afford the presumption of herbicide exposure under 38 U.S.C.A. § 1116.

The Veteran provided testimony at a March 2014 Board hearing.  He testified that he had been in Vietnam on two separate occasions in 1965 on special missions: first to test a radar device and later to check up on the device.  Board Hearing Transcript 3.  The Veteran stated that he did not know why these missions were not listed in his service records, but posited that it could be because the mission was classified.  Id. at 6.  The Veteran's spouse testified that when they married in 1970, he talked about being in Vietnam and that he has consistently been very emotional about this topic through their marriage.  Id. at 22-23.  The Veteran has also submitted several thorough written statements describing the nature of his service and his job duties in the Republic of Vietnam.

Unfortunately, the Veteran's service personnel records do not confirm his service in Vietnam.  However, the Board finds his written statements and hearing testimony to be highly credible and persuasive.  The Veteran's personnel records do show that he was stationed at several bases in the Pacific in 1965 and 1966 and that he was placed on assignments described as "classified," which the Board finds to be reasonably consistent with the Veteran's assertions.  The Veteran is competent to describe events in service as he experienced them, and the type of duties he describes are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board therefore affords the Veteran the benefit of the doubt and finds that it is as likely as not that he had service in the Republic of Vietnam, and is entitled to the presumption of herbicide exposure.

As the Veteran is presumed to have been exposed to herbicide agents in service, and diabetes mellitus and coronary artery disease are diseases that have been shown to be associated with exposure to herbicide agents, it is presumed that these disorders were incurred in service even without evidence of those diseases during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for diabetes mellitus and heart disease, to include coronary artery disease, as secondary to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for heart disease, to include coronary artery disease, is granted.



____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


